Judgment of the Supreme Court, Bronx County (Kirschenbaum, J.), dated September 1, 1982, reversed, on the law, and the motion to confirm the referee’s report to invalidate the designating petitions of the respondent Camacho granted, without costs. The respondent Camacho filed designating petitions as a Democratic Party candidate for Member of the New York City Council from the 13th Council District. He moved into the district after the date for the filing of designating petitions. Accordingly, he is not eligible. That the city council districts have been reapportioned this year provides no exemption from the residence requirement. (Matter of Ryan v Board of Elections of City of N. Y., 53 NY2d 515.) Concur — Kupferman, J. P., Lupiano, Silverman, Bloom and Fein, JJ.